DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "”the second patches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omagari et al. (U.S. 20110149316 A1) in view of Akahane (CN 107264056 A).
Omagari et al. discloses, with regards to claim:
1. A correction value setting method, comprising:
A recording step (fig. 4, S405) for driving a print section (fig. 3, element 220) thereby recording, on a recording medium a first test pattern and a second test pattern (figs. 3 and 9), the first test pattern including a plurality of black patches having black densities different from each other and arranged in a second direction that intersects a first direction ( [0044], [0055], color pitches are printed for up to 729 varying shades of R, G and B values, fig. 10), a length in the second direction of a first black patch that has a maximum black density among the plurality of black patches being greater than a length in the second direction of at least one second black patch that is different from the first black patch among the plurality of black patches ( fig. 9, [0007]-[0009], [0012], [0042] ), the second test pattern including a plurality of chromatic color patches having chromatic color densities different from each other and arranged in the second direction (patches of varying shades of R, G and B are printed);
a reading step for reading the first and second test patterns recorded on the recording medium (S406, [0004], fig. 3, element 230, [0027] );
a calculating step of for, based on a value read from the first and second test patterns in the reading step, calculating a correction value for each of raster lines elongated in the second direction recorded in the first and second test patterns, the correction value being used for correcting an ink amount ( [0004], “color calibration for correcting the print color density of a printer”); and
a setting step for setting a correction value for each of the raster lines as a correction value to be used for recording processing [0004].
2. The correction value setting method according to claim 1, wherein
the recording is performed so that the length in the second direction of the first black patch in the first test pattern is greater than a length in the second direction of the first chromatic color patch in the second test pattern (the black patches have a greater density than the color patches and therefore, the first black patch has a greater length in the second direction). 
3. The correction value setting method according to claim 1, wherein,
In the recording step, each of a plurality of the second patches is recorded so that a patch having a higher density has a greater length in the second direction [0042].
6. A test pattern recording method for driving a recording head (fig. 3, element 220) to discharge black ink and chromatic color ink ( [0044], [0055], color pitches are printed for up to 729 varying shades of R, G and B values, fig. 10), comprising:
Recording a first test pattern on a recording medium (figs. 3 and 9), the first test pattern including a plurality of black patches having black densities different from each other ( [0044], [0055], color pitches are printed for up to 729 varying shades of R, G and B values, fig. 10) and arranged in a second direction that intersects a first direction, a length in the second direction of a first black patch that has a maximum black density among the plurality of black patches being greater than a length in the second direction of at least one second black patch that is different from the first black patch among the plurality of black patches, the second test pattern including a plurality of chromatic color patches having chromatic color densities different form each other and arranged in the second direction ( [0007]-[0009], [0012], [0042] ).
7. A test pattern recording device for driving a recording head (220) to discharge black ink and chromatic color ink ( [0007]-[0009], [0012], [0042] ), comprising:
A processor (fig. 2A, element 21) configured to control the recording head to record a first test pattern and a second test pattern on a recording medium (figs. 3 and 9), the first test pattern including a plurality of black patches having black densities different from each other and arranged in a second direction that intersects the first direction ( [0044], [0055], color pitches are printed for up to 729 varying shades of R, G and B values, fig. 10), a length in the second direction of a first black patch that has a maximum black density, among the plurality of black patches being greater than a length in the second direction of at least one second black patch that is different from the first black patch among the plurality of black patches ( [0007]-[0009], [0012], [0042] ), the second test pattern including a plurality of chromatic color patches having chromatic color densities different from each other and arranged in the second direction (fig. 10).

Omagari et al. does not disclose, with regards to claim:
1, 6, 7 a first nozzle row discharging black ink and a second nozzle row discharging chromatic ink, arranged in the first direction.
4, the first direction obliquely intersects the second direction.
However, Akahane discloses this (figs. 8-10).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Omagari et al. to include a first nozzle row discharging black ink and a second nozzle row discharging chromatic ink, arranged in the first direction.
The reason for performing the modification would have been to enable the printer to print the color patches disclosed by Omagari et al. with a printhead arrangement that provides high resolution color printing. 
It would have been obvious to one having ordinary skill in the art to modify Omagari et al. to have obliquely arranged nozzles, as suggested by Akahane for the purpose of providing high resolution printing with a space saving configuration.
The combination of Omagari et al. and Akahane discloses, with regards to claim 8, the first test pattern and the second test pattern are aligned in the second direction (Omagari et al., fig. 9).


Omagari et al. does not disclose, with regards to claim 5:
5. The correction value setting method according to claim 1, wherein in the recording step, when, among a first recording mode in which a first recording medium is used as the recording medium and a second recording mode in which a second recording medium, in which ink more easily bleeds than in the first recording medium, is used as the recording medium, the first recording mode is designated, the test pattern is recorded on the first recording medium so that a length in the second direction of the first patch is greater than a length in the second direction of at least one of the second patches, and when the second recording mode is designated, the test pattern is recorded on the second recording medium so that the length in the second direction of the first patch is identical to the length in the second direction of the second patch.  
However, Omagari et al. discloses accounting for the different densities of different recording media ( [0037], [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Omagari et al. such that the test pattern is recorded on the first recording medium so that a length in the second direction of the first patch is greater than a length in the second direction of at least one of the second patches, and when the second recording mode is designated, the test pattern is recorded on the second recording medium so that the length in the second direction of the first patch is identical to the length in the second direction of the second patch.  
The reason for performing the modification would have been to provide appropriate pattern lengths that enable accurate detection on different media types which have different characteristics. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omagari et al. as modified by Akahane as applied to claims 1 and 8 above, and further in view of Kuo (U.S. 10,872,278 B1).
With regards to claim 9, Omagari et al. does not disclose, wherein in the second direction, a first chromatic color patch that has a maximum chromatic color density of the plurality of chromatic color patches is arranged farther away from the first black patch than one of the plurality of chromatic color patches having a minimum chromatic color density.
Omagari et al. instead discloses arranging the patches in order from highest density to lowest density [0046] and that sorting of patches may optionally be turned off, with patches sorted in the order of the input data. 
However, determining an optimum patch sorting methodology was well within the ordinary skill level in the art.
Kuo discloses patches organized by color (fig. 14, column 21, line 46).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further organize the patches by color for the purpose of providing a logical arrangement of the patterns by color so that each ejection device of a specific color can be corrected sequentially and separately. 



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omagari et al. (U.S. 20110149316 A1) in view of Akahane (CN 107264056 A) as applied to claim 1 above, and further in view of Muramatsu et al. JP 2019098676 A.

Omagari et al. as modified does not disclose the plurality of patches being continuously arranged without a gap between adjacent ones of the plurality of patches. 
However, Omagari et al. discloses adjusting the length of the patches to provide appropriate measurement time without unnecessarily increasing the patch reading time [0009].
Meanwhile, Muramatsu et al. discloses a series of patches continuously arranged without a gap (figs. 2-4). 
Adjusting the position of the test patches would have been within the ordinary skill in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the patches so that a plurality are continuously arranged without a gap between adjacent ones of the plurality of patches, as is done in Muramatsu.
The reason for performing the modification would have been to reduce the scanning time. Eliminating the gap between patches allows the patches to be larger to increase the measurement time, while eliminating time wasted scanning blank areas of the print medium. This enhances the effect of higher accuracy and reduced scanning time that is taught by Omagari et al.
Response to Arguments
Applicant's arguments  have been fully considered but they are not persuasive. The prior art teaches the claimed invention for the reasons provided in the above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896